Citation Nr: 1314308	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.  

2.  Entitlement to bilateral minimal degenerative chondromalacia of the medial leg joints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to November 1979 and again with the Nevada Air National Guard from June 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left ear hearing loss and bilateral minimal degenerative chondromalacia of the medial knee joints.  

In December 2008, the Veteran's claim was moved to the Houston, Texas RO.  Jurisdiction now sits with this RO.  


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss disability as defined by VA regulation.  

2.  The competent and credible evidence fails to establish that the Veteran's bilateral chondromalacia of the knees had its onset in service or is otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active service , nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Bilateral chondromalacia of the knees was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent in January 2008.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159  (2010).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claims.  The Board finds the July 2010VA examinations related to the Veteran's left ear and examination related to his bilateral knees were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  

The Veteran was offered the opportunity to present hearing testimony before the Board.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, hearing loss of a sensorineural type or any hearing loss has not been shown at any time for VA purposes.  Additionally, the bilateral chondromalacia of the knees is not a chronic disease " listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the left ear hearing loss or the bilateral chondromalacia of the knees.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet.App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Under 38 U.S.C.A. § 1154(a)  , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  


Left ear hearing loss

The Veteran asserts that service connection is warranted for left ear hearing loss based on service incurrence.  He maintains that his exposure to acoustic trauma while working on various aircraft engines during the freight handling process is the cause of his present left ear hearing loss.  As a result, he has left ear hearing loss since service to the present.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385. 

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

Service treatment records are devoid of findings or diagnoses of left ear hearing loss for VA purposes.   The Veteran's hearing was evaluated on at least 4 occasions prior to his initial service discharge.  All findings on audiology examinations in service were normal for VA purposes.  

After service, the Veteran was seen by VA in January 2010 for an audiology consultation.  It was noted that he had essentially normal hearing in the left ear except for mild sensorineural hearing loss at 3000 hz only.  

The Veteran underwent VA examination in July 2010.  He gave a history of working on aircraft engines during the freight handling process.  After service, he stated he worked in a number of different fields, none with any reported routine exposure to excess noise.   

Pure tone threshold audiometric examination showed: 





HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
15
15
25
25

Speech recognition scores were 98 percent in the left ear.  

The examiner indicated that the Veteran had clinically normal hearing in the left ear.  He had sensorineural hearing loss in the right ear for which he has now been service-connected.  

As to the Veteran's left ear hearing loss claim, there is no evidence of  hearing loss in the left ear for VA purposes during the period under appellate review. 

Service treatment records show that the Veteran was evaluated in service and all audiology examinations were within normal limits for VA purposes.  There was no evidence of left ear hearing loss. 

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having left ear hearing loss for VA purposes.  The July 2010 VA examination revealed normal hearing in his left ear.  The hearing was normal for VA purposes, even considering that he had claimed noise exposure in service.  
As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had left ear hearing loss for VA purposes in service or thereafter. 

The Board has considered the Veteran's statements submitted through written correspondence, with respect to his reduced bilateral hearing acuity.  He stated that he worked on aircraft engines and although he wore hearing protection, he still sustained hearing loss.  He stated that he went to sick call one time during his National Guard service for hearing difficulties in his right ear.  He also related that he did not go to sick call to make complaints while in service because his superior officers frowned upon soldiers going to sick call and considered it a sign of weakness.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  As previously stated, the Veteran has been service-connected for right ear hearing loss.  However, the current audiometric results fail to establish that he currently has left ear hearing loss for VA compensation purposes.  

The presence of current left ear hearing loss disability is paramount.  When a claimed condition is not shown, there may be no grant of service connection.  See Rabideau. 

As this is lacking, the claim of entitlement to service connection for left ear hearing loss is not warranted.  


Bilateral chondromalacia of the knees

The Veteran asserts that service connection is warranted for bilateral knee disorder based on service incurrence.  He maintains that during service, he expressed complaints of knee pain while jogging.  He stated that he did not make continued complaints of his bilateral knee pain in service because this was unacceptable to his superiors and if such complaints were made, the servicemen were made to feel weak.  He stated that he had bilateral knee pain in service and since that time.  

Service treatment records show that in April 1978, the Veteran complained of knee pain after jogging for 5 miles.  There was no locking, or buckling, or previous history of knee pain.  Examination showed the Veteran was able to duck walk without pain.  The knee joints were stable.  There was evidence of parapatellar tenderness.  There was no evidence of effusion, and McMurray's test and Drawer sign were negative.  He had subpatellar crepitus.  The assessment was strain versus chondromalacia.  He was instructed to temporarily discontinue jogging.  

The Veteran was seen the next day and indicated that the pain in his right knee "comes and goes" all day and all night.  Examination showed some slight edema just below the patella, laterally.  There was no range of motion loss or increased pain during flexion test.  There was some pain increase on lateral joint gapping.  The assessment was decreased pain and discomfort.  He was instructed to exercise and check back in one week.  

In May 1978, the Veteran was seen one week after his last check-up for his knee complaints.  He stated at that time he was pain free.  He was discharged from treatment.  There were no other complaints, findings, or diagnoses related to his bilateral knees while he was in service or for many years thereafter.   

In July 2010, the Veteran underwent a VA examination.  The Veteran indicated that he had bilateral knee pain which was connected to mandatory physical training in service.  He stated that he went to sick call in service on only one occasion, because it was frowned upon to go to sick call.  He stated that he self-treated his knee problems.  He noted the onset of bilateral knee pain gradually while running.  Occasionally, he felt like this was a pulled muscle.  Mainly his pain began after running and occurred in the proximal fibular head on the right greater than the left.  During his time in service and Reserves, he was seen for knee complaints on only two occasions.  He had not been seen since 2005.  He complained that his knees had recently bothered him because he had started running again.  At the time of the examination, he was training for his 4th marathon, and "had no problems yet."  On occasion, he had pain in the right proximal fibular head after running 10 miles,, but no left knee pain.  Since onset, his complaints were described as intermittent with remissions.  

Physical examination of the knees showed no deformity, giving way, instability, incoordination, stiffness, or weakness.  There was no locking, dislocation, effusion, inflammation, or flare-ups of joint disease.  There was lateral joint pain on the right while running and the left was described as "ok."  It was important to note that the Veteran had run 3 marathons (just over 26 miles each) and was in training for his 4th marathon at the time of his examination.  There was no crepitus, grinding, or instability.  There was occasional lateral clicking in the left knee with compression rotation examination.  He was able to squat 3 times without crepitus or pain, bilaterally.  Range of motion revealed flexion of 130 degrees and extension of 0 degree, bilaterally.  X-rays of the knees showed symmetrical bilateral medial femorotibial joint space narrowing.  Joint space was otherwise intact.  There was no significant osteophytosis.  No fractures or dislocations were shown.  No significant joint effusions were shown.  The diagnostic impression was mild medial femorotibial compartment narrowing, bilaterally.  The examiner opined that the Veteran's current right knee complaint (he had no left knee complaint) was not caused by or the result of his 2 complaints of right knee discomfort in 1978 in service.  The rationale for the findings given by the examiner was that x-ray changes and physical examination of the bilateral knees were compatible with the Veteran's age and senescence.  Medial joint line chondromalacia with narrowing is the first finding by x-ray of normal wear and tear with aging.  Second, the examiner stated that the medical records are silent for a period of 25 to 30 years that would document continued complaints or treatment.  There was no history documenting continuing complaints or treatment to indicate a chronic disabling condition.  Finally, the Veteran was able to undertake physical activity that most people his age can no longer perform.  This, according to the examiner, was further evidence that a chronic disabling condition did not exist.  

VA outpatient treatment records from June 2009 to June 2010 were associated with the claims folder.  These records show treatment primarily for treatment of diabetes mellitus, type II.  There were no complaints or findings related to bilateral knee problems.  

As to the Veteran's bilateral knee claim, there were complaints of bilateral knee problems on one occasion in service and he was treated for two days and released from treatment with no further complaints.  These findings indicate that any bilateral knee complaints made in service in 1978 were acute and transitory and resolved without residual disability.  Not until 2010, 22 years after service discharge, is there evidence of further knee complaints.  Although the Veteran claimed that any bilateral knee complaints were self treated by him, the July 2010 VA examination report indicated that it was less likely that his knee complaints (only his right knee at the time of the examination) were related to the complaints in service but to natural age progression.  

There is, however, evidence of present bilateral knee complaints of pain in the right knee and clicking in the left knee, therefore, the first element of Shedden has been established.  The Board has also considered the Veteran's statements concerning the onset of his bilateral knee disorder.  He discussed in writing his inservice treatment and that he did not seek continued care because of the view his superiors took with servicemen who went to sick call.  Additionally, the service treatment records show that on at least two occasions, he was seen for bilateral knee complaints in 1978.  Accordingly, Shedden element (2) is satisfied.  

A finding of a nexus between the Veteran's current knee complaints and service is still needed to satisfy Shedden element (3).  In this case, there is no indication that his bilateral knee complaints in service resulted in any bilateral knee disability.  The Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's bilateral knees after the release from treatment of his knees in 1978, more than 1.5 years prior to service discharge.  There was also no evidence of knee complaints during the Veteran's 2nd tour of duty in 2004.  The record is devoid of any competent medical evidence which even hints of bilateral knee pain except on the 2 treatment occasions in 1978 in service.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral knee complaints are causally related to active service sufficient to establish service connection.   

The post-service evidence does not reflect complaints or treatment for the Veteran's knees prior to 2010, when the Veteran was seen for knee complaints in connection with a claim for disability benefits.  This was more than 20 years after his onetime complaint of knee pain during his first period of service and at least 6 years after his second period of service.  Indeed, the objective evidence does not reflect any causal connection of knee complaints to service.   

In addition to the absence of documented post-service symptomatology related to his bilateral knee disorder for many years,  the evidence includes the Veteran's statements asserting symptoms with respect to his knee disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

There is no dispute that the Veteran is competent to report symptoms of bilateral knee pain/disorder because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Here, the Board finds that the Veteran's reported history of continued bilateral knee disorder since active service, while competent, is nonetheless not credible.  First, as noted, the Veteran made no inservice complaints within 1.5 years of service discharge.  Thereafter, he did not seek any treatment for his alleged knee complaints and indicated that he self-treated his knees because of the poor view his superiors had of servicemen who went to sick call.  However, when no longer in service, there is no indication that he made complaints to any other medical personnel regarding bilateral knee problems at any time after service until he was seen in 2010 by VA for examination in connection with VA benefits.  Moreover, even at that time, he made no left knee complaints of pain, only clicking, and said his right knee pain was connected with jogging while in practice to compete in a 4th marathon.  These statements of self treatment only weigh against the Veteran's credibility as it would have been in his best interest to report problems of a bilateral disorder since service, if such had been the case.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  His assertions of service onset were not made until he after he sought VA benefits,  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Finally, and while not outcome determinative, emphasis is placed on the multi-year gap between discharge from active duty service (1st period 1978, 2nd period 2004) and initial reported symptoms of bilateral knee complaints, 6 years after his 2nd service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence and a present nexus lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 
 
Next, service connection may be granted when the evidence establishes a causal relationship between active duty service and current complaints.  The weight of the competent evidence does not attribute the Veteran's bilateral knee disorder to active service.  

To that end, the Board places significant probative value on the July 2010 VA examination, undertaken to specifically address the Veteran's bilateral knee disorder claim.  The July 2010 VA examiner opined that the Veteran's bilateral knee complaints were not caused by or a result of his active service.  The VA examiner's negative opinion was based on the Veteran's age, the type of complaints made, his ability to run marathons, and that his bilateral knee complaints appeared to be the result of natural age progression.  

The Board finds that the July 2010 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the VA examiner interviewed the Veteran, and conducted a physical examination.  The Board finds this opinion to be of great probative value.  

The Board has also considered the Veteran's statements asserting a nexus between his currently complained of bilateral knee disorder and his active duty service.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

Although the Veteran is competent to report that he had bilateral knee complaints, he is not competent to render a medical opinion as to the etiology of this claimed disorder.  Such requires a level of medical expertise that the Veteran does not possess.  Indeed, as highlighted by the July 2010 VA examination report, this bilateral knee disorder is of a natural age progression.  The Board does not find the Veteran's statements concerning the etiology of his claimed bilateral knee disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his claimed bilateral knee disorder was not a result of events in service.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral knee disorder developed in service or is due to any event or injury in service. 

For the foregoing reasons, Shedden element 3 is not met as to a sufficient causal relationship between a bilateral knee disorder and service and therefore, the claim for service connection for bilateral minimal degenerative chondromalacia of the medial knee joints  must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  



ORDER

Service connection for left ear hearing loss is denied.  

Service connection for bilateral minimal degenerative chondromalacia of the medial knee joints is denied.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


